FOR PUBLICATION



APPELLANT PRO SE:                              ATTORNEYS FOR APPELLEES:

GEORGE PATRICK                                 GREGORY F. ZOELLER
New Castle, Indiana                            Attorney General of Indiana

                                               KYLE HUNTER
                                               Deputy Attorney General
                                               Indianapolis, Indiana
                                                                         Jun 18 2014, 9:40 am

                             IN THE
                   COURT OF APPEALS OF INDIANA

GEORGE PATRICK,                                )
                                               )
      Appellant-Petitioner,                    )
                                               )
             vs.                               )      No. 33A04-1311-MI-577
                                               )
KEITH BUTTS, Superintendent, STATE OF          )
INDIANA and INDIANA PAROLE BOARD,              )
                                               )
      Appellees-Respondents.                   )


                     APPEAL FROM THE HENRY CIRCUIT COURT
                        The Honorable Kit C. Dean Crane, Judge
                            Cause No. 33C02-1309-MI-94


                                     June 18, 2014

                              OPINION - FOR PUBLICATION

MAY, Judge
        George Patrick argues an order he participate in the Sex Offender Management and

Monitoring (“SOMM”) program violated his constitutional right against self-incrimination1

and Indiana’s prohibition of ex post facto laws. He asserts the denial of his petition for writ

of habeas corpus was therefore error.

        We affirm.

                          FACTS AND PROCEDURAL HISTORY

        Patrick was found guilty in 1991 of two counts of Class B felony rape and two counts

of Class C felony criminal confinement and was sentenced to thirty-two years. He was

released to parole in 2007. His parole was apparently revoked, and he filed a Petition for

Writ of State Habeas Corpus Relief. He asserted his parole was revoked “due to his

involuntary termination [sic] SOMM participation as a result of his special sex offender

stipulations as a condition of his parole.” (App. at 3.) The trial court denied his petition.

                                DISCUSSION AND DECISION

        The order that Patrick participate in the SOMM program does not violate the ex post

facto clause of the Indiana Constitution. Generally, the ex post facto clause prohibits the

State from enacting a law that imposes a punishment for an act that was not punishable when

it was committed or imposes additional punishment to that then prescribed. Gomez v. State,

907 N.E.2d 607, 610 (Ind. Ct. App. 2009), trans. denied. But these prohibitions do not give a

criminal a right to be tried, in all respects, by the law in force when the crime charged was


1
  Our Supreme Court recently held participation in the SOMM program did not violate a defendant’s right
against self-incrimination. Bleeke v. Lemmon, 6 N.E.3d 907 (Ind. 2014). We therefore need not address that
specific allegation of error.
                                                    2
committed. Id. The clause is not designed to limit legislative control of remedies and modes

of procedure that do not affect matters of substance. Id. Although it may work to the

disadvantage of a defendant, a procedural change is not ex post facto. Id. A statutory

revision is procedural in nature for purposes of the ex post facto doctrine, and may be applied

to crimes committed before the effective date, if it does not change the elements of a crime or

enlarge its punishment. Id.

       Patrick argues participation in the SOMM program is similar to the requirement to

register as a sex offender, which cannot be imposed on persons convicted before the

requirement was passed into law. See, e.g., Wallace v. State, 905 N.E.2d 371, 384 (Ind.

2007), reh’g denied. Wallace does not control.

       The Parole Board is allowed to impose conditions that are “reasonably related to the

parolee’s successful reintegration into the community,” Ind. Code § 11-13-3-4-(b), and that

subsection was in place when Patrick was convicted. Our Supreme Court has found that the

SOMM program “is a valuable tool aimed at the legitimate purpose of rehabilitating sex

offenders before they are fully released from State control.” Bleeke v. Lemmon, 6 N.E.3d

907, 940 (Ind. 2014). As the Parole Board’s authority to impose conditions on parole is not

limited by the date on which the program was created, but rather is limited by the program’s

ability to help reintegrate the parolee into society, the order that Patrick participate in SOMM

does not violate the ex post facto clause.

       We affirm.

KIRSCH, J., and BAILEY, J., concur.

                                               3